IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,292 & AP-76,293



                EX PARTE WILLIAM CHARLES DENTON, Applicant



            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                         CAUSE NOS. 13,723 & 13,724
       IN THE 173 rd DISTRICT COURT FROM HENDERSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated robbery and two counts of aggravated assault and sentenced to twenty-five years’

imprisonment. The Twelfth Court of Appeals affirmed his conviction. Denton v. State, Nos. 12-06-

00003-CR; 12-06-00004-CR (Tex. App.–Tyler, delivered March 7, 2007).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and that he could file a pro
                                                                                                        2

se petition for discretionary review.

        The trial court has entered findings of fact and conclusions of law that appellate counsel

failed to timely notify Applicant that his conviction had been affirmed. The trial court recommends

that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We agree. We find,

therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary

review of the judgment of the Twelfth Court of Appeals in Cause Nos. 12-06-00003-CR & 12-06-

00004-CR that affirmed his conviction in Case Nos. 13,723 & 13,724 from the 173rd Judicial District

Court of Henderson County. Applicant shall file his petition for discretionary review with the

Twelfth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: February 24, 2010
Do not publish